SEWARD & KISSEL LLP 1treet, N.W. Washington, DC 20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 www.sewkis.com March 17, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Sequoia Fund, Inc. File No. 811-01976 Dear Sir or Madam: Enclosed, on behalf of Sequoia Fund, Inc. (the “Corporation”) and in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended, are the following: 1.A copy of the Corporation’s fidelity bond for the 2010-2011 period (the “Bond”) (attached as Exhibit A); and 2.A copy of the resolution adopted by the Board of Directors of the Corporation, including a majority of the Directors who are not interested persons of the Corporation (the “Resolution”) (attached as Exhibit B). The premium for the Bond has been paid through February 28, Sincerely, /s/Erin C.
